Spring, J.:
On the 10th of June, 1908, the plaintiff’s intestate, a young lady twenty-one years of age, was riding-with three children easterly along a highway in the defendant town on their way to the union school at Greigsville. While traveling on a down grade the strap which held the thills in place broke, or unfastened, and the thills tilted up, frightening the horse, so that he became unmanageable, running away and colliding with another carriage traveling in the same direction, and both rigs were overturned and the plaintiff’s intestate was thrown against a pole of thé defendant company erected in the roadside and received injuries from which she died within a few hours.
It is the claim of the plaintiff that the defendant company was negligent in locating the. pole so close to the traveled part of the highway, and the commissioner of the defendant town in allowing'it to remain in that place. .
The defendant company in the summer of 1904 erected poles in the highways through the town and they were generally placed where directed by the then commissioner of highways of the town. At the place of the accident the traveled part of the highway was about twenty-four feet in width. The pole was at least thirty inches north of the northerly edge of the part devoted to travel and about thirteen and one-half feet from the boundary fence on the north side of the road. Between the pole and the fence was a row of shade trees- about six feet from the fence,, and the land between the fence and the trees was used as a sidewalk, and from the walk to the traveled road was a grass plot. The pole was about twenty feet in % height above the ground, eight inches in diameter at the top and larger at the bottom. There was a crossarm on the pole extending out on either sidé between four and five feet in a northerly and southerly direction, which brought the northerly end within about three feet of the trunk of the nearest tree. The tree -was considerably higher than the pole. *226The Legislature has granted to telephone companies the authority to erect and maintain their poles in the highways. (Trans. Corp. Law [Gen. Laws, chap. 40; Laws of 1890, chap. 566], § 102, now Trans. Corp. Law [Consol. Laws, chap. 63; Laws of 1909, chap. 219], § 102.)
In availing itself of this authority the company must locate its poles so that they will not interfere or endanger unneces sarily or unreasonably the use of the highways by the traveling public, which is its paramount purpose. The highway where the accident occurred was in a rural community and twenty-four feet was ample space for those driving over it. The company was not negligent in placing the poles two and one-half feet outside the traveled roadway. (Scofield v. Town of Poughkeepsie, 122 App. Div. 868; Robert v. Powell, 168 N. Y. 411.)
. It is usual to place shade trees, telegraph and telephone poles, hydrants, stepping stones, hitching posts and other objects in the highways, and, if the use of the roadway is not interfered with, they are not ordinarily unlawful obstructions. Such use of the highway is regarded as proper and necessary. (Cases cited; Van Wie v. City of Mount Vernon, 26 App. Div. 330; Dougherty v. Village of Horseheads, 159 N. Y. 154; Dubois v. City of Kingston, 102 id. 219; Wolff v. District of Columbia, 196 U. S. 153; Jordan v. City of New York, 44 App. Div. 149; affd., 165 N. Y. 657.),
It is the contention of the respondent that the telephone company in locating the poles did not comply with the direction of the commissioner of highways and, therefore, the pole was an unlawful obstruction in the highway. It appears that the commissioner told the foreman of the company to set the poles within six feet of the road fence. This could not be done at this place without mutilating or destroying the shade trees, to which the owner objected, so they were placed nearer the roadway. The commissioner learned where they were located, and never objected or asked that the poles be moved. I think this was no such deviation from the direction of the .commissioner as made the line of poles .unlawfully in the highway. The right to erect them came from the State, and- the commissioner in the exercise of his authority in the location of them apparently acquiesced, in what the company had done. *227The only importance of this disregard of the direction of the commissioner by the company is to sustain the charge of an unlawful obstruction.
The respondent takes two positions which are hardly consistent. He-claims that the company is negligent because it erected its poles in violation of the command of the commissioner, and, second, that the town is hable for the reason that the commissioner acquiesced in the location of the poles actually made by the company. If there was an acquiescence in what was done the omission to obey the order of the commissioner has been ratified and is not important.
However, the real pith of the controversy is whether the telephone company was negligent in erecting this pole two and one-half feet north of the traveled part of the roadway, and whether the commissioner was negligent in allowing this to be done. It seems clear there was no invasion of the highway, no improper interference with the use of the road by the traveling public. An unmanageable horse may run into a shade tree or lamp post, or stepping stone outside of the roadway, and its driver be injured because of the collision, but negligence may not necessarily be imputed to the town or person directly responsible for placing the • obstacle in the highway.
The judgment should be reversed.
All concurred.
Judgment and order reversed and new trial granted, with costs to appellants to abide event.